DETAILED ACTION
Claims 1-14 were rejected in the Office Action mailed 9/4/2020.
Applicants filed a response and amended claims 1, 8, 10, and 12-14 and cancelled claims 4 and 11 on 12/1/2020.
Claims 1-3, 5-10, and 12-14 are pending.
Claims 1-3, 5-10, and 12-14 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-10, and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/347,059 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the presently claimed invention.

The copending claims meet all the limitations of the present claims, wherein forming a green structure using a slurry comprising a metal component comprising containing a conductive metal with relative magnetic permeability of 90 or more (copending application, claim 1), a first solvent having a first dielectric constant of 20 or more, and a second solvent having a second dielectric constant of 15 or less; and sintering the green structure and wherein the slurry further comprises a binder (copending application, claim 13). The copending application also discloses that the metal component comprises 30 wt.% or more of the conductive metal (copending application, claim 4). Moreover, the copending application discloses that the sintering of the green structure is performed by applying an electromagnetic field to the green structure (copending application, claim 14). The copending application further discloses that the conductive metal has an average particle diameter in a range of 10 to 100µm, i.e., the conductive metal is in powder form (copending application, claim 5).
While the copending claims further include a first solvent having a first dielectric constant of 20 or more, and a second solvent having a second dielectric constant of 15 or less, in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 5-10, and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/604,619 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are obvious over the presently claimed invention.
The present claims requires a step of sintering a structure comprising a metal component, which comprises a conductive metal having a relative magnetic permeability of 90 or more, and an organic binder.
The copending claims meet the limitations of the present claims, forming a metal foam on a surface of a first metal sheet using a slurry, wherein the slurry comprises metal powder, a binder, and a dispersant (copending application, claim 1). Moreover, the copending claims discloses that the metal powder comprises a conductive magnetic metal powder (copending application, claim 15).  

While the copending claims do not explicitly recite a specific relative magnetic permeability as presently claimed, Applicants’ attention is drawn to MPEP 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.” In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (Underlining added by examiner for emphasis) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).

Consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraph [25] of copending application 16/604,619 which discloses that the metal powder may comprises 30 wt.% or more of the conductive magnetic metal powder, which would aid in the generation of appropriate Joule heat upon induction heating (copending application, [25]). Therefore, it would have been obvious for one of ordinary skill in the art to have 30 wt.% or more of the conductive magnetic metal powder in order to help in the generation of appropriate Joule heat upon induction heating and thereby arrive at the present invention from the copending one.
Consistent with the above underlined portion of the MPEP citation, attention is drawn to paragraph [53] of copending application 16/604,619 which discloses that the induction heating method means that sintering is performed using heat generated by applying an electromagnetic field to the slurry, which makes it possible to smoothly manufacture metal foams having excellent mechanical properties and whose porosity is controlled to the desired level (copending application, [53]). Therefore, it would have been obvious for one of ordinary skill in the art to performing the sintering by means of an electromagnetic field in order to smoothly manufacture 

While the copending claims further include placing the first metal sheet, on a second metal sheet, wherein the surface of the first metal sheet faces the second metal sheet, and bonding peripheral parts outer portions of the first and second metal sheets, in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2005290494) (hereinafter “Shimizu”) in view of Campbell et al. (US 2011/0070491 A1) (hereinafter “Campbell”) and Wada et al. (JP 2009102701) (hereinafter “Wada”).
The Examiner has provided a machine translation of JP 2005290494. The citation of the prior art in this rejection refers to the machine translation.
The Examiner has provided a machine translation of JP 2009102701. The citation of the prior art in this rejection refers to the machine translation.

Regarding claims 1, 2, and 3, Shimizu teaches that a metal powder, a viscous polymer aqueous solution and a raw material containing a foaming agent are mixed under pressure to form a foamed sintered body (Shimizu, [0009]). The metal powder and the viscous polymer 

Shimizu also teaches that the metal powder may be nickel, nickel alloy, iron alloy, and cobalt alloy (Shimizu, [0009]). 
Given that the metal powder of Shimizu is identical or substantially identical to the conductive metal used in the present invention (present claim 3; i.e., the conductive metal is nickel, iron, or cobalt), it is clear that the metal powder of Shimizu would inherently have a relative magnetic permeability of 90 or more, and would inherently have a conductivity at 20°C of 8 MS/m or more as presently claimed.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

However, Shimizu does not explicitly disclose (a) the structure comprises 30 wt.% or more of the conductive metal or (b) the sintering of the structure is performed by applying an electromagnetic filed to the structure. 

With respect to the difference (a), Campbell teaches a porous structure comprising certain materials (e.g., metals such as nickel) (Campbell, Abstract and [0025]) and binder in an amount of less than about 20 wt.% (Campbell, [0035]).  

Shimizu and Campbell are analogous art as they are both drawn to a porous body that can contain a metal component and a binder (Shimizu, Abstract; Campbell, Abstract).
In light of the motivation of having less than 20 wt.% of binder in the structure as taught in Campbell above, it therefore would have been obvious to one of ordinary skill in the art to have less than 20 wt.% of binder in Shimizu in order to hold together small particles, i.e., metal powder, to form the porous support structure without interfering with the properties provided by other components, in Shimizu, and thereby arrive at the claimed invention. 

Given Shimizu in view of Campbell teaches the metal foam comprising less than 20 wt.% of binder, in order to hold together small particles to form the porous support structure without interfering with the properties provided by other components, as set forth above, it is clear the remaining amount would necessarily be the metal powder, i.e., at least 80 wt.% (i.e., 100% -20% = 80%).  Hence, after conversion, the structure of Shimizu in view of Campbell would necessarily comprise less than 25 parts by weight of the organic binder, relative to 100 parts by weight of the metal component (i.e., 20%/(100-20%) ×100 parts by weight = 25 parts by weight of binder), which would overlap the presently claimed.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With respect to the difference (b), Wada teaches a method for manufacturing a porous sintered body of titanium and that during the second sintering step the primary sintered body is introduced to an induction heating coil which is energized to generate an induced current (eddy current) in the primary sintered body (Wada, [0034]). An eddy current is induced by an alternating electromagnetic field.  
As Wada expressly teaches, by generating the induced current (eddy current) in the primary sintered body, the body is self-heating which in turn increases the production efficiency of the invention (Wada, [0035]).
Shimizu, Campbell, and Wada are analogous art as they are all drawn to a method of forming a porous body that contains a metal component and an organic binder (Shimizu, Abstract; Campbell, Abstract; Wada, Abstract).
In light of the motivation to use induction currents during the second sintering step as taught in Wada above, it therefore would have been obvious to one of ordinary skill in the art to use induction currents (eddy currents) during sintering in Shimizu in order to have the molded material to self-heat and increase the production efficiency, and thereby arrive at the claimed invention.


Regarding claim 5, Shimizu also teaches that the particle size of the metal powder is not particularly limited but may be 1-100µm, preferably 1-20µm (Shimizu, [0010]). It would have been obvious to one of ordinary skill in the art too choose a particle size of the metal powder, 

Regarding claim 6, Shimizu also teaches that the water soluble polymer used in the polymer aqueous solution can be polyvinyl alcohol or alkyl cellulose (i.e., organic binder) (Shimizu, [0009]). 

Regarding claim 7, all elements of claim 1 are taught above, however, Shimizu does not explicitly disclose that the structure comprises 10 to 400 parts by weight of the organic binder, relative to 100 parts by weight of the metal component. 
With respect to the difference, Campbell teaches a porous structure comprising certain materials (e.g., metals such as nickel) (Campbell, Abstract and [0025]) and binder in an amount of less than about 20 wt.% (Campbell, [0035]).  
Given the binder is used to hold together smaller particles to form the porous support structure (Campbell, [0035]), it is clear that the amount of the binder would be sufficient to hold together small particles to form the porous support structure, without interfering with the properties provided by other components in the porous structure (Campbell, [0035]). 
Shimizu and Campbell are analogous art as they are both drawn to a porous body that can contain a metal component and a binder (Shimizu, Abstract; Campbell, Abstract).
In light of the motivation of having less than 20 wt.% of binder in the structure as taught in Campbell above, it therefore would have been obvious to one of ordinary skill in the art to have less than 20 wt.% of binder in Shimizu in order to hold together small particles, i.e., metal powder, to form the porous support structure without interfering with the properties provided by other components, in Shimizu, and thereby arrive at the claimed invention. 

As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 8, Shimizu also teaches that the mixture of metal powder and polymer aqueous solution are mixed as a slurry where the slurry is formed by kneading the metal powder and aqueous polymer solution with a surfactant and then sealed into a pressure vessel (Shimizu, [0009] and [0015]). The formed slurry of Shimizu corresponds to the slurry containing a metal component and an organic binder of the present invention.


Regarding claim 9, all elements of claim 1 are taught above, however, Shimizu does not explicitly disclose that the structure is a film or sheet shape.
With respect to the difference, Wada teaches that in the molding step, the slurry is applied onto a long support to mold a long sheet shaped molded body (Wada, [0015]). 


Regarding claim 10, all elements of claim 9 are taught above, however, Shimizu does not explicitly disclose that the film or sheet has a thickness of 5,000μm or less.
With respect to the difference, Wada teaches that the thickness of the sheet-shaped molded body is 5mm, or 5,000µm (Wada, [0029]). 
In light of the disclosure of the porous titanium sintered body having a long sheet shaped body as disclosed by Wada, it therefore would have been obvious to one of ordinary skill in the art to form the foamed material of Shimizu into a long sheet shaped body, and thereby arrive at the claimed invention.

Regarding claim 14, all elements of claim 1 are taught above, however, Shimizu does not explicitly disclose that the electromagnetic field is applied for a time in a range of 1 minute to 10 hours.
With respect to the difference, Wada teaches that the primary sintered body is held in the induction current for 1-5 minutes (Wada, [0034]).
As Wada expressly teaches, the second sintering step produces a three-dimensional network structure in which the titanium powders are firmly bonded to each other (Wada, [0035]). Wada also teaches that by using a shorter sintering time, the reaction between oxygen and 
In light of the motivation to hold the primary sintered body in the induction current for 1-5 minutes as taught in Wada above, it therefore would have been obvious to one of ordinary skill in the art to sinter for 1-5 minutes during the process of Shimizu in order to suppress the reaction between oxygen and the metal powder in the furnace creating a high quality metal sintered body, and thereby arrive at the claimed invention.



Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2005290494) (hereinafter “Shimizu”) in view of Campbell et al. (US 2011/0070491 A1) (hereinafter “Campbell”) and Wada et al. (JP 2009102701) (hereinafter “Wada”) and further in view of Zhang et al. (CN 102140599 A) (hereinafter “Zhang”).
The Examiner has provided a machine translation of CN 102140599 A. The citation of the prior art in this rejection refers to the machine translation.

Regarding claim 12, all elements of claim 11 are taught above, however, neither Shimizu nor Wada expressly disclose that the electromagnetic field is formed by applying a current in a range of 100-1,000A. 
With respect to the difference, Zhang teaches under the combined action of current and magnetic field of the invention, the current flowing in the melt is alternating current, with a current intensity of 10-1,000A (Zhang, [0016]).

 Shimizu, Campbell, Wada, and Zhang are analogous art as all are drawn to a method that sinters materials together (Shimizu, Abstract; Campbell, Abstract; Wada, Abstract; Zhang, Abstract).
In light of the motivation to have a current intensity of 10-1000A as taught in Zhang above, it therefore would have been obvious to one of ordinary skill in the art to have a current intensity in an electromagnetic field in Shimizu in view of Wada in order to improve the thermodynamics and kinetics of the reaction, increase the rate and yield of the reaction, and improve the movement and dispersion of the particles effect, and thereby arrive at the present invention. 



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2005290494) (hereinafter “Shimizu”) in view of Campbell et al. (US 2011/0070491 A1) (hereinafter “Campbell”) and Wada et al. (JP 2009102701) (hereinafter “Wada”) and further in view of Lee et al. (US 2008/0282537 A1) (hereinafter “Lee”).

Regarding claim 13, all elements of claim 11 are taught above, however, neither Shimizu nor Wada expressly disclose that the electromagnetic field is formed by applying a current at a frequency in a range of 100-1,000 kHz. 
With respect to the difference, Lee teaches that the induction heating may be performed with passing a frequency of 10-900 kHz (Lee, [0027]).
As Lee expressly teaches, the induction current formed by eddy current are centered toward the surface of an object due to the skin effect and heat losses generated are capable of heating the surface of an object which allows for efficient quick heating and increases productivity (Lee, [0040-0042]).
Shimizu, Campbell, Wada, and Lee are analogous art as they are all drawn to a method of forming a base film or sheet that comprises a metal powder and is sintered (Shimizu, Abstract; Campbell, Abstract; Wada, Abstract; Lee, Abstract).
In light of the motivation of applying a current at a frequency of 10-900 kHz as taught in Lee above, it therefore would have been obvious to one of ordinary skill in the art to use 10-900 kHz frequency during the sintering of Shimizu in view of Wada in order to have efficient quick heating and increase productivity, and thereby arrive at the claimed invention.


Response to Arguments
In response to the amendments to claims 8 and 10, the previous claim objections are withdrawn.
In response to Applicants' remark, regarding the double patenting rejection to be held in abeyance, Applicants’ request that the double patenting rejections to be held in abeyance is 
Applicant primarily argues:
“Applicant respectfully submits that the prior art of record fails to recognize the relationship between the relative magnetic permeability value of the conductive metal and the applying electromagnetic field to a structure comprising thereof would result in a foamed metal having uniform pores and excellent mechanical properties as well as the desired porosity. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the claimed wastewater treatment device had a tank volume to contractor area of 0.12 gal./sq. ft. The prior art did not recognize that treatment capacity is a function of the tank volume to contractor ratio, and therefore the parameter optimized was not recognized in the art to be a result- effective variable. See also Ex parte Collison, Appeal 2010-002734 (BPAI February 29, 2012).”
Remarks, pg. 8
The Examiner respectfully traverses as follows:
It is noted, “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).” See MPEP 2145 II. Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Applicant also argues:
“Further, other than improper hindsight by using Applicant's specification as a guide, there is no motivation to arrive at the claimed method because the cited prior art did not recognize a clear nexus between the claimed parameter (i.e., relative magnetic permeability value of the conductive metal) and the relevant property (i.e., the applying electromagnetic field to a structure comprising thereof). Therefore, Applicant respectfully requests withdrawal of the rejection.”
Remarks, pg. 9
The Examiner respectfully traverses as follows:

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

Secondly, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant primarily argues that Shimizu does not expressly teach the claimed electromagnetic field. This argument merely agrees with the basis for the rejection under 35 U.S.C. 103, which admits that Shimizu does not disclose the entire claimed invention. Rather, Wada is relied upon to teach claimed elements missing from Shimizu. See pg. 11-12 of the Office Action mailed 9/4/2020.

Therefore, the Examiner has fully considered Applicant’s arguments, but they are found unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732